Order entered July 7, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00813-CV

 IN RE TEXAS HEALTH RESOURCES AND TRUMBULL INSURANCE COMPANY,
                             Relators

                  Original Proceeding from the 68th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 15-02252

                                            ORDER
       Before the Court is relator’s motion to transfer to this Court the documents inspected by

the trial court in camera in conjunction with the trial court’s determination of realtors’ claims of

privilege with respect to the “Part II - Claim Diary Notes” that are the subject of the petition for

writ of mandamus in this case. We GRANT the motion to transfer the documents and ORDER

the trial court to transmit to this Court under seal within two (2) days of the date of this order

the documents the trial court reviewed in rendering its June 29, 2015 and July 1, 2015 orders

regarding the production of the “Part II - Claim Diary Notes” documents. We DIRECT the

Clerk of Court to provide a copy of this order to all parties and the trial judge by electronic

transmission.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE